Impact of aviation security measures and body scanners on human rights, privacy, personal dignity and data protection (debate)
The next item is the debate on the oral question to the Commission on the impact of aviation security measures and body scanners on human rights, privacy, personal dignity and data protection, by Philip Bradbourn and Marco Cappato, on behalf of the Committee on Civil Liberties, Justice and Home Affairs - B6-0478/2008).
author. - Mr President, I would like to focus the House's attention on the recent announcement by the Commission to apply whole-body imaging technology to Europe's airports by 2010.
Here I would like the Commission to clarify and justify many points which have been raised in the Committee on Civil Liberties, Justice and Home Affairs. The most important is why this step is seen merely as a technical change to the existing aviation security regulation and, thus, why parliamentary scrutiny of fundamental issues of personal privacy and dignity are being bypassed.
This technology has the potential - and, I stress, the potential - to force air passengers to undergo what could be seen as undignifying treatment, and this is certainly not a small technical step.
If we are to justify this to our citizens, we first need to know why it is needed at all. Are we heading down the route of using more technology just for the sake that that technology is available, and also, what extent will the technology be used for? I can understand that, in some cases, this should be a secondary measure, where an individual chooses not to be, as we say, frisked by a security official. But as a primary screening measure it is a very serious breach of our basic rights to privacy and is intrusive.
We have already seen, with the liquids rules, that the precedent is being set for extra security measures to become the norm in airports. However inconvenient these liquids rules are to passengers, it is certainly not an invasion of privacy.
Other major concerns I have are with the storage of data. As I understand, storing of images is not the initial intention, but this is not to say that it is not possible to do so. Therefore, could the Commission outline what events could lead to the storing of this data, how it would be protected, and whether (and how) it could be ruled today that this possibility would not be used, so that it could be ruled out completely, thereby greatly alleviating many of the concerns of law-abiding passengers?
I would also like to see that proper consultation is carried out with user groups. Tests have, indeed, been carried out on these machines at some airports - including in my own country at London Heathrow - but as yet, I understand, the results of this process have not been scrutinised by experts or the relevant parliamentary committees.
Finally, I would urge the Commission not to head down the route of forcing individuals to submit to a potentially degrading process without first understanding the rightful concerns of innocent travellers.
Of course we should be serious about security, but this form of blanket approach to technology has the potential to turn a legitimate security concern into an unacceptable peepshow for security industries.
Vice-President of the Commission. - (IT) Mr President, I would like to thank Parliament for having tabled this oral question, because it allows me to clarify an event and an issue which I consider to be important. With regard to passengers' rights - their right to safety and security and also their right not to have to put up with sometimes very long queues - as well as a control system that seemed to be obsolete and not always very effective, we have criticised all of this, and when I was an MEP I did so too. Instead, we must aim at having a control system that allows citizens to travel in as easy and pleasant a manner as possible. Thus, a few weeks ago we also announced which objects can be carried as hand baggage and which objects cannot.
The objective of the action being taken by the Commission and the Transport and Energy Directorate-General is to move in a direction that is helpful to citizens: always to protect citizens' rights under all circumstances is a commitment that I have made before this very Parliament, and which I intend to continue to honour.
The aim of the proposal - I want to state it very clearly, and therefore I am happy that we can discuss this matter today - is not the decision by the Commission to add body scanners as from 2010. There has obviously been a misunderstanding. The Commission has put a question to Parliament: does it consider that it would be useful to discuss the application and use of body scanners in airports as a non-mandatory checking system? That is the aim of the proposal, and that is what is stated in Article 4(2) of the regulation of the European Parliament and of the Council on common rules in the field of civil aviation security. The measure currently being considered by the European Parliament, under the comitology procedure with scrutiny, is restricted to making provision for the possibility of using body scanners as a means for ensuring aviation security.
With regard to the timetable, only if Parliament declares itself in favour, and only if we have verified that these instruments are useful and not damaging, particularly in terms of citizens' health, will we be able to assess whether to then start to make a decision establishing under what conditions these technologies can be used.
With regard to the procedure, in line with the comitology procedure with scrutiny, on 4 September I informed the chairman of the relevant parliamentary committee, which is the Committee on Transport and Tourism. Mr Costa replied to me on 26 September by letter, requesting further information, particularly with regard to the use of body scanners, namely, as to how the Commission intended to use the body scanners should a positive opinion be given.
In my letter replying to Mr Costa, sent on 7 October, I stressed several points. The first was that the measure under consideration was perhaps to look at the possibility of using body scanners as a supplementary option for checking passengers and not as a mandatory requirement. In short, passengers would be able to choose whether to go through a body scanner, should body scanners be deemed to be suitable, or to submit to a manual check as is currently the case.
I stated that some aspects, especially the impact on passengers' health and particularly their privacy, will have to be analysed in more depth before any regulation is adopted regarding body scanners. In addition, the European Data Protection Supervisor's office would be involved - this is still what I put in the letter sent on 7 October to Mr Costa. Amongst other things, the Supervisor has already been invited, together with national experts, experts in the sector, and the MEPs on the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Transport and Tourism, to take part in the workshop that is to be held on 6 November, with the aim of guaranteeing transparency, and of course prior to any decision being made. This meeting, which may also be repeated, is to establish whether there are any health risks, which is the issue that most concerns me. We need to know if these body scanners are damaging to the health of those who freely choose to go through them. We will then seriously evaluate their effectiveness, and this means, of course, listening to everything relating to citizens' rights to privacy. On this point, I repeat, the European Data Protection Supervisor will be heard, and I also intend to hear the view of the European Union Agency for Fundamental Rights.
How might they be used, if Parliament were to decide to give the green light to an examination of the idea of body scanners? In my view, they would be used only as a non-mandatory tool and, of course, an alternative would always have to be provided under all circumstances, and there would therefore have to be such an alternative in airports. Thus, it would not be the only option, but one of the possibilities.
The second point is that the images would not be kept but would be immediately deleted; that is, there ought to be a technical mechanism to prevent the image of a person who decides to pass through a body scanner from being recorded. Thus it would be immediately deleted and absolutely not recorded - recording would be made impossible.
The other issue is with regard to health, which I consider to be a priority: at the workshop to be held on 6 November, we will ask all those responsible for air safety to give us news from the various countries of the EU on any reports of damage that might be caused by body scanners to human health: this means studies by universities, investigations by the various ministries of health or similar bodies, or statistics from countries that already use body scanners, starting with the United Kingdom, to find out if such risks exist.
Having said that, I have not taken any decision, nor do I intend to force the issue on this point. I am merely putting forward a problem to Parliament for consideration. Do we wish to examine this alternative, non-mandatory form of carrying out checks in airports, or not? That is the question. If we wish to examine this proposal, then we must verify whether it is feasible, or in other words whether it is possible, first and foremost with regard to health, and then we will have to look at other criteria, starting with respect for individual rights.
Additionally, it will be vital for the regulatory provision that may result from this to establish that operators will have to be far away and unable to see directly, but will have to be in a special, closed location. In other words, every guarantee must be given to ensure that this does not become an invasive tool, since it ought to be merely a tool intended to make things easier for citizens and to provide them with greater assurances. It is also true that, from the data at our disposal, in airports where the body scanner system exists, the majority of people choose to go through the body scanner rather than undergo an alternative form of check.
These are some of the matters that need to be considered. Of course, we have an option to regulate, if Parliament decides to agree to an examination of the idea of the body scanners. Then, there is also the possibility of further scrutiny by Parliament. It is my intention, as I have always said, partly because of my lengthy experience in this Chamber, to involve Parliament. That is why I was very willing and very happy to come to this Chamber today to debate the issue of body scanners. My aim is to involve Parliament and to come to a decision together.
Do we want there to be Community regulation, if all the stages in examining body scanners are passed, or do we want to leave using this tool up to individual Member States? I believe that, if a decision is taken to look into the possibility of body scanners and if this possibility were found to be viable, it would be fairer and better for European citizens to have Community legislation. I believe that this would provide a better guarantee to all citizens who freely chose to go through the security checks using the body scanner system, as an alternative to another system, which would remain available in all the other airports, namely a manual body search.
Of course, I realise that every kind of check is personally invasive. For me personally, a manual search is perhaps more invasive than being checked in a body scanner. Everyone is free to make their own choice. We do not live in a perfect world. Unfortunately, we have to face many unpleasant situations; unfortunately, we have to tackle the terrorism problem, we have to tackle the crime problem, we have to tackle the drug trafficking problem, we have to tackle the Mafia and Camorra problem, all in the country that I know best, and so checks are unfortunately necessary. We do find some consequences of that, including for individuals, and we must ensure that the consequences for individuals are as slight as possible, by ensuring that there are no recordings, no notes and no infringements of privacy or fundamental human rights.
That is why I believe that it is right to debate this issue. Naturally, I defer to the wishes of Parliament, after having sought to explain the reasons why I have brought this possibility to the attention of Parliament. I hope that it can be dealt with and discussed purely with the interests of citizens in mind.
on behalf of the PPE-DE Group. - (ES) Mr President, Mr Vice-President of the Commission and Transport Commissioner, we are well aware of your efforts to inform the Committee on Transport and Tourism through its chairman, Mr Costa, and of the contents of this exchange of letters. I must now warmly thank you for the information provided to the House as a whole.
However, I must criticise the fact that this resolution is being presented now when the deadline for this expires at 10 o'clock in the morning. This is not right. In other words, and in all sincerity, this is neither one thing nor the other. Likewise, I must say that, although there was consensus, the comitology procedure, even where subject to scrutiny, is totally inadequate for such a sensitive issue as that of body scanners.
In my opinion, we have to assess the impact on fundamental rights. We also have to assess, in advance, the impact on health. We must apply the principle of proportionality between what is proposed and the benefit that this will bring.
This House is frustrated about the issue of liquids, and this is being said by someone who advised the Spanish MEPs not to vote for the rejection, because making concessions, in the fight against terrorism, on the usefulness of a measure seemed to us to be taking things too far. It is true that we passed a vote of confidence and what you say in your letter is also true in that not even the new checks on liquids that are being trialled will be able to absolutely stop all possible explosive liquids.
However, the intention - albeit voluntary - with regard to the body scanner seems to me to be woefully inadequate.
It is true that this may be voluntary and that it may be used as an additional tool - as already happens - in suspected cases of drug trafficking, where something is hidden in the body, but not as a replacement for a totally reasonable check which can be very useful and is accepted by everyone.
In any event, Mr Vice-President, this must be submitted to Parliament and to the Committee on Civil Liberties, Justice and Home Affairs. Fundamental rights and personal dignity must be preserved. Any measures adopted in the fight against terrorism will have our support, but they cannot be presented in any old way. I feel that you should be very careful and tactful with how you make your announcements on this.
Mr President, ladies and gentlemen, I would also like to thank the Vice-President, Mr Tajani, for some of the clarifications he has given, and I would like to respond immediately to his request. He is asking this Parliament if we want to examine this proposal together: the answer is yes. The oral question stems from this demand of ours. We would like to examine it while having at our disposal all the information needed in order to understand, as you rightly wonder, whether this tool is a necessity and above all whether it is safe and respects citizens' privacy, which is our priority.
We welcome the letter that you sent to Mr Deprez, chairman of the Committee on Civil Liberties, Justice and Home Affairs, in which you make a commitment that we would like to take as an official commitment. That is the commitment to consult the European Data Protection Supervisor. Our group does not yet have an official view regarding body scanners: we need more information and to examine the issue more thoroughly. Meanwhile, with regard to health, we would like to understand what actually constitutes an exposure overdose, particularly for frequent flyers, and on this point we need to be certain that the information is reliable, because for many years we have been forced to leave liquids behind, and now we discover that it was probably an excessive precaution and that the information and the assessments were probably unfounded. We need an assessment of the principle of proportionality and the full involvement of the European Parliament.
We do not believe that these measures can be seen merely as technical ones: they are measures that have a direct impact on human rights and on privacy. It is complicated to combine security, privacy and the protection of passenger health, but that is the responsibility that this Parliament endorses and which it entrusts to you. We hope that we can have this information and that you and the European Data Protection Supervisor will give it to us. We need some more data in order to be able to make a confident decision on how useful these body scanners are.
on behalf of the ALDE Group. - (IT) Mr President, Mr Tajani, ladies and gentlemen, it seems to me that this is first and foremost a procedural problem and not a problem on the substance of the issue, on which it is clearly not difficult to find agreement. In other words, it is clear, regarding the substance, that any security tool must be examined in terms of people's safety and privacy and the effectiveness of the measure itself, the cost-benefit ratio - how much these machines cost, because that too is a problem - and I believe that that will become the most sensitive aspect.
In fact, technologies like these are usually easy for well-organised terrorist groups to avoid, whereas they have an impact on citizens. This is true for fingerprints, it is true for the storing of telephone traffic and telephone tapping - well-organised groups are not afraid of these checks, but on the other hand they become mass checks on tens of millions of individuals. I therefore believe that we are in agreement that a tool of this kind can receive the green light from the European Union only after a rigorous analysis of all these aspects and only after such an analysis has resulted in a positive opinion on all these aspects.
With regard to the procedure, we have been given a document which, in part A of the annex to document 1258, has the title of screening allowed'; perhaps it is that title that has prompted us to sound the alarm, perhaps excessively, with regard to the procedure, because of the meaning of the word 'allowed'. What we are asking is that they should be allowed only after a technical assessment has been made and that therefore a totally political decision is taken. That is the message behind tomorrow's resolution.
At that point, it will be for you, following the political commitment that you have made, to find the technical path by which to achieve this objective, and in Parliament you will find a fair partner.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, in the Committee on Transport and Tourism we discussed the possibility of looking at these machines, following which, we received the first photographs that showed what the pictures were really like. It then became clear that the proposal should crumble on a technical argument. As I say, I do not want to go into more detail on this matter now, but there has not been, any impact assessment, as there was, for example, in the case of rear-view mirrors for lorries where almost every contractor in Europe was asked whether he agreed with there being a different type of rear-view mirror. On an issue such as this, which is so important, nothing was said. It was not thought to be necessary.
The images we have seen resemble slightly blurred black and white photographs of naked bodies. That is entirely obvious. It is certainly not prudery on my part, moreover, if I say to you today that I have reservations about this aspect, as an image of a naked body is a very private matter, and I want people to have the opportunity to decide whether or not people are to see them naked. We are told that everything is, of course, on a voluntary basis. Yes, this is not the first time we have been told such things. Anyone who refuses to fall in with the system would be under suspicion from the outset. The next step will be its compulsory introduction. As for the next step after that, I dread to think what it might be.
I believe that this really is an approach that cannot be allowed to prevail as it stands. In a few years' time it will be compulsory, as security people have always come up with arguments in favour of arrangements such as this. Moreover, the next step after that is certain to be data retention, even if this is still at present rejected. We know, however, that whatever security people can do technically will in time be done.
Commissioner, the European Union is in this way succeeding only in making itself still more unpopular and in sliding still further down the popularity stakes. That is because the Member States will blame the EU and not take on the responsibility for introducing this system.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I too should like to thank Mr Tajani, and to make a few points. The first is that in recent years airports have become the places in which the 'security' obsession finds its prime application. There is a common thread running through this proposal and the PNR proposal, with the indiscriminate handling of air passenger data, and the regulation on liquids, which was put in place after an alleged attack two years ago, but it was then discovered, after the regulation had come into force, that all those who had been suspected of terrorism had been acquitted.
The body scanner is the last frontier in this modern torture, as Stefano Rodotà describes it. The mania for extracting ever more information that could be useful in the fight against terrorism is fostering an authoritarian interpretation of the rule of law. There is a clear violation of privacy, human rights and personal dignity. The new requirement for total surveillance is reproducing the apparatus of social control. The control mechanism of a 'mass-surveillance prison' is being developed within society, so that all citizens are gradually being transformed into suspects who need to be monitored.
The creation of these instruments is a confirmation of Foucault's theories, and the body scanner seems like a page taken out of the book Discipline and Punish. It is no accident that the main cradle of this strategy is the body: Foucault says that through the political technology of the body we can read the shared history of power relations. So, for these reasons and in this context the authoritarian character of the body scanner is apparent, and for these political and philosophical reasons it is not, in my view, acceptable to subject our bodies to this tool, which is yet another despotic display of technological power.
(NL) Mr President, Commissioner, ladies and gentlemen, we are in favour of a European approach. Let there be no doubt about this. It should also be clear, though, that as the power of decision is being transferred from the Member States to Europe, the European Parliament should also have far more powers to take decisions and carry out inspections in the area in question. In fact, this is also what we agreed a few months ago when the regulation was amended.
Today, we have a first set of measures that we need to look into. There are two important aspects in this respect. Firstly, there is the abolition of the liquid ban by April 2010, which is very positive, although we would like to see this implemented even sooner.
The second is the inclusion on the list of possible screening methods of the notorious body scanner. In that respect, you mentioned that trial projects are already underway in a number of airports, including Heathrow and Schiphol, and that European agreements are necessary.
As I understand it, the Member States in question cannot carry on running their trial projects if we do not regulate the issue at European level. The reasoning is therefore turned on its head. I think that we as the European Parliament should get to the bottom of this and that, before we can give it the thumbs up, we need a detailed response to a number of questions that have been raised here and elsewhere.
You have already given an answer to some extent, which fills me with great delight, but I think we should be more systematic with regard to privacy, something to which reference has already been made, and also with regard to the impact. What are the benefits of the new system compared to existing screening methods? We expect an answer from you to this question, and other questions, in a structured manner, and if the answers are satisfactory, then we will be able to actually give it the green light at a later stage.
(ES) Mr President, Commissioner, we are not here tonight to talk about technical measures relating to transport nor about whether one machine is more efficient or cheaper than another in terms of security checks.
We have opened this debate because what we are talking about here is an issue of fundamental rights, the right to privacy and the possibility that the irresponsible, bureaucratic and uncontrolled installation of a machine may represent a serious attack on passengers' rights.
We therefore demand that no decision is taken on this matter without firstly examining its impact, without consulting the European Data Protection Supervisor, without establishing a legal framework laying down who is authorised to see us all naked and in what circumstances, and without confirming how it can actually be guaranteed in practice, at each airport, that its use will be free and voluntary and not imposed by the officers there at the time. Please tell us who will keep such private images of our bodies.
I myself participated in the work on the Spanish law on closed-circuit television cameras in public places. This was made law in the case of Spain. I defended the usefulness of the system, but subject to full guarantees. These guarantees have not been given in this case and, until they are, adopting this proposal through comitology, Commissioner, is simply an exercise in the abuse of power.
(ES) Mr President, Commissioner, as we say in Spain, 'llueve sobre mojado', which means 'it never rains but it pours'. Until very recently, part of the Security Regulation was secret. This secrecy, this lack of transparency, caused serious prejudice to our citizens who did not know what to expect. We are now turning the screw even further, through a totally inappropriate procedure because it does not take account of the views of this House. However, it is not just about including this House, in plenary, but also about opening a public debate with our citizens, once and for all, so that they can give their opinion. We have actually reached a line beyond which the right to privacy, data protection and personal dignity may be cast into doubt.
As a result, this Parliament demands that we take a leading role as representatives of our citizens and that we have this debate, once and for all, as all the issues surrounding this line that must not be crossed, in other words the right to privacy, data protection and personal dignity, must be resolved.
We question the effectiveness, necessity and proportionality of this measure. As a result, we believe that it must be formally debated by the plenary of this House - and not through the comitology procedure - and of course a public debate must be opened with the people of Europe, who are, after all, the ones who will suffer all the checks - as is already happening - at all the airports in the European Union.
(ES) Mr President, using body scanners at airports is a sensitive issue which directly affects the security and privacy of citizens.
Our citizens demand transparency on such a delicate issue as this and we, in turn, demand transparency from the Commission.
This is not simply a technical issue that can be resolved using the comitology procedure. If we take that approach, then legitimacy and democratic scrutiny will be missing. People must be fully informed of those measures which directly affect them. We cannot allow the lack of transparency that has dogged the most recent airport security measures to occur once again.
Obviously, in this House we are in favour of measures that guarantee greater security when travelling and that speed up checks at airports. However, above all we are in favour of ensuring that our health and privacy are protected.
We want a technology that respects health and privacy and that does not cause more problems than it is trying to prevent.
For this reason, as has been said, prior medical and scientific studies must be carried out on the direct consequences of millimetre waves on the health of passengers and, in particular, in the case of the most vulnerable, such as pregnant women, children, the sick, the elderly and people with disabilities.
In terms of obtaining and processing these images, what does the Commission propose to guarantee confidentiality and privacy? As you said, it is vital that these images are immediately deleted and that there is no possibility of their being printed, saved or transmitted.
Mr Tajani, will passengers be able to choose or will they have to refuse to go through the scanners? It is clearly not the same thing. Is specific training planned for the security staff who will be operating this new technology? Has the cost:benefit ratio and the proportionality of a technology that would be used as an option been assessed?
Commissioner, ladies and gentlemen, our objective is clear. We must ensure that information is provided to the people and that all aviation security measures respect fundamental rights and are applied equally at all airports.
The use of this new technology cannot represent another turn of the screw towards greater security - I am about to finish - to the detriment of fundamental rights. It is a question of balance.
Mr President, let me put this straight. I am committed to fighting terrorism and to ensuring security for all citizens, but I am not going to explain to my constituents how 11 MEPs decided, in an obscure bureaucratic procedure, to allow body-scanning in European airports which would show them naked.
This whole comitology procedure is yet another example of how to push European citizens into Euro-scepticism. The Commission's argument - but also that of the developers of this technology - is that body scanners are intended as alternative to physical searches. But the moment we allow this technology, we will have no guarantee that it will not be used for primary screening. We all know from our experience in airports that some of them perform a mandatory physical search. Therefore the issue is whether we allow body scanners or not. Perhaps we should forbid them.
So I urge the Commission to suspend this procedure, which has put us in a messy situation. We need to have a large democratic debate in which Parliament and the EDPS have to be involved. This is invasive technology, and issues such as privacy, proportionality and efficiency must be carefully looked into.
(ES) Mr President, as evidenced on several occasions, the Committee on Transport and Tourism is in favour of maximum security with the least inconvenience to passengers and travellers. In principle, we therefore agree with reducing this inconvenience for passengers while, at the same time, maintaining a high level of checks and security.
In the case of liquids, Parliament has already suggested the alternative of scanners specifically to avoid all these difficulties. It is true that advances in technology should make this process easier.
In the current case of body scanners, you might think that there is a need for greater discretion in body searches and that a machine would perhaps make things easier and specifically avoid those exceptional situations in which a surface body search alone is not sufficient.
However, I absolutely agree, as suggested by the Committee on Transport, with the need for every type of precaution to be taken, for travellers and European citizens to be guaranteed total security in relation to the application of this technology, if it is applied, and for current studies and tests - which are merely studies and tests - to provide positive conclusions. These scans must not be harmful in any way to health, they must not infringe the privacy of the person, they must not humiliate people, and the data and images collected must be subject to data protection.
Mr President, I shall be very brief. There are just two points I want to make. I do not think that we should close all the doors on this matter. For instance, in a trial run at London Heathrow Airport over a period of four years, 98% of passengers opted for a body scan instead of the normal physical search. Clearly this represents a vote of confidence in the technology. It also increases security. I know other people disagreed with this tonight, but it increases security as it can detect ceramic and plastic weaponry which are undetectable to standard metal detectors.
The second point I want to raise is in relation to people who have metal implants in their bodies as a result of injuries or disabilities. They suffer constant humiliation, always being singled out for additional searches at airports. I propose a system for endorsing users' passports so that they are not subject to this humiliation on a regular basis. I ask that the Commissions look at this problem, because it is a huge problem at the present time for people who have suffered a physical injury and have an implant. I ask that that be looked at.
(RO) I am proceeding on the assumption that passenger security in the aviation industry is vitally important. However, body scanning suggests obtaining detailed images of a human body. These images are an invasion of a person's privacy. I would like to refer to the conditions in which these images are to be used.
Commissioner, we understand that the images will not be stored. However, are they to be used in accordance with all the conditions imposed by data protection legislation? What measures are you intending to take to ensure that staff using these scanners are familiar with, and abide by, the provisions of data protection legislation? Commissioner, even in circumstances where passengers give their consent to using these scanners, I would like us to receive the guarantee that the images produced will be deleted. Unfortunately, it will only be a number of years down the line before we are able to learn about the effects on people's health of using these scanners.
(NL) Mr President, a measure which may seem justifiable for reasons of transport safety and terrorism is, from other points of view, anything but obvious. Press reports about body scanners in the Dutch press have caused a torrent of indignation. If the body scanner is a sound instrument, then it is presented in the wrong manner. Certainly as long as the effects on health and privacy are unknown, we cannot use them. Precisely because people feel threatened by all kinds of other, new developments, there is every reason to exercise extreme caution here.
Commissioner, pending the required clarifications and investigations, you now have the task of body-scanning this debate.
Vice-President of the Commission. - (IT) Mr President, I believe that today an important goal has been achieved, and that is the goal of launching a debate on body scanners, in order to understand whether this is an issue that needs to be addressed or not. It seems to me that the debate has shown there is a clear will to discuss the issue.
With regard to the method, and partly because of what has been decided with the adoption of the Treaty of Lisbon - and I hope that it will later be adopted by all the EU countries - I realise that Parliament wants to have its say, and wants to feel that it is a full legislator. I have only abided by the current rules. I do not have the authority to modify comitology; that is not within my powers. I can only have a report and ensure that Parliament is always involved in any case when there is a debate on an important issue, and also say whether a debate on the issue ought to take place.
The workshop that we have arranged for 6 November, which will include representatives of the Member States and MEPs, will be an opportunity - not that it is the only one, since it might be the first of a series of specific meetings - to assess all aspects of the use of body scanners, starting with what I consider to be the most important, human health. We will then tackle all the other problems relating to the possible non-mandatory use of this instrument, with the consensus of Parliament at the time. I do not wish to impose anything on anyone: I just want to assess possibilities.
I say again that I believe that it is right to do this with Parliament, with the commitment that I have made - and I repeat it now, at the conclusion of this debate - to officially consult the European Data Protection Supervisor and listen to the views of the European Union Agency for Fundamental Rights. As far as I am concerned, if after all the evaluations, on which I will report to Parliament, it is decided to go ahead with the choice of using body scanners, as far as the European Commission is concerned, my commitment is that body scanners - and I can guarantee this and I say it once again - will never be made compulsory and an alternative to them must always be provided by the airports.
If there is a European regulation then it must be on these terms: then, of course, if the laws are infringed it is clear that there will be consequences. If a legal provision is adopted, if we have a European regulation, then as far as the Commission is concerned one may agree or disagree, but that is the way things are. I make a commitment to do something: then if someone does not believe what I say and thinks it cannot be done. Otherwise we will not do anything.
As far as the images are concerned, they will not be recorded and they will never be stored. Thus it will only be a sort of walk through, given everything that will have to be done first. Should a decision be taken to use body scanners as an optional tool, the images will never be recorded or stored. That point will be in the text of the European Commission's regulation. If anyone subsequently breaks the rules, then the European Commission will take the appropriate measures. The same goes for any provision, and any criminal code. If anyone breaks a law then they incur the penalties laid down by the criminal code.
Today there is a manual body search: any official who touches a citizen inappropriately is violating their privacy and breaking the rules, and is thus not abiding by the law. The official will certainly be charged and found guilty, after a proper legal process. Above all, I undertake to take great pains on the issue of health. I believe that all these guarantees must and can be assessed afterwards by Parliament, which I intend to consult again at successive stages, starting with the workshop to be held on 6 November. This will be a meeting where MEPs will be able to put questions, say what they think and raise any queries, including technical ones. I can give guarantees of a political nature, but not of a technical nature. We need the technical experts to respond. After the technical assessments, we will be able to give a response on that point. The MEPs who have been invited to the workshop will also participate in the assessment.
I therefore believe that I am in agreement with what was said in particular by Mr Fava and Mr Cappato on this point. A general consensus can be reached, which will be a joint assessment as to whether or not it is advisable in the future to use this technological tool. If it proves not to be possible to use it because the relevant criteria have not been met, then it will not even be included in the list of possible tools to use. If we were to come up with a positive verdict, after all the steps that I have promised to carry out, then the text of the regulation would contain all the guarantees that I have undertaken to incorporate into it, as I have said both in my opening remarks in response to the question and in my concluding reply. This is a commitment, and I am used to keeping to my commitments, above all those made to a Parliament of which I was a part for nearly 15 years.
Mrs Lichtenberger, I must interrupt a scanning procedure currently underway that is extremely dangerous, particularly for the health of the interpreters, whom we thank for their cooperation.
I have received a motion for a resolution1 tabled by six political groups.
The debate is closed.
The vote will take place on Thursday, 23 October.